Citation Nr: 0838504	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a dental disorder 
(chronic periodontitis, including as due to the 
veteran's service-connected diabetes mellitus, type II).

2.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.

3.	Entitlement to an initial compensable rating for 
erectile dysfunction, as due to the veteran's service-
connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to September 1983, then evidently service in the United 
States Army Reserve, and had active military service from 
February 2003 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The Board notes that, in an October 2008 written statement, 
the veteran's service representative raised a claim of 
entitlement to service connection for hypertension as due to 
the veteran's service-connected diabetes mellitus, type II.  
This matter is referred to the RO for appropriate development 
and adjudication.


FINDINGS OF FACT

1.	The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

2.	The veteran was not a prisoner of war during service; he 
has no adjudicated service-connected compensable dental 
disability or a dental condition clinically determined 
to be complicating a medical condition currently being 
treated by VA; and he is not a Chapter 31 vocational 
rehabilitation trainee.

3.	The objective and probative medical evidence of record 
preponderates against a finding any currently diagnosed 
periodontitis is related to the veteran's service-
connected diabetes mellitus, type II.

4.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
diabetes mellitus, type II requires a need to take an 
oral hypoglycemic daily, and observe a restricted diet, 
without a need to restrict activities, and without 
complications of erectile dysfunction that is assigned a 
separate disability rating.

5.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
erectile dysfunction is manifested by impotency without 
visible deformity of the penis; he is currently in 
receipt of special monthly compensation based on loss of 
use of a creative organ.


CONCLUSIONS OF LAW

1.	The criteria for service connection for a dental 
condition (for purposes of payment of disability 
compensation or for purposes of receiving VA outpatient 
dental treatment) are not met.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 1712, 5107, 7104(c) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 
3.310, 3.381, 4.150, 17.161 (2008).

2.	The schedular criteria for an initial rating in excess 
of 20 percent for diabetes mellitus, type II, are not 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.119, 
Diagnostic Code (DC) 7913 (2008).

3.   The schedular criteria for an initial compensable 
rating for erectile 	dysfunction as due to the veteran' 
service-connected diabetes mellitus, type 	II, are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107; 38 C.F.R. 
	§§ 3.102, 3.159, 4.115b, DC 7522 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  Id. at 
120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this appeal, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claims for service connection periodontitis and 
increased ratings for diabetes mellitus and erectile 
dysfunction are being denied, as set forth below, there can 
be no possibility of prejudice to him.  As set forth herein, 
no additional notice or development is indicated with regard 
to the appellant's claims. 

In a March 2005 letter, issued prior to the June 2005 rating 
decision, the RO informed the appellant of its duty to assist 
him in substantiating him claims under the VCAA and the 
effect of this duty upon him claims, as well as what 
information and evidence must be submitted by the appellant.  
Since the two increased rating issues in this case (higher 
initial ratings for diabetes mellitus and erectile 
dysfunction) are downstream issues from that of service 
connection (for which a VCAA letter was duly sent in March 
2005), another VCAA notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003).  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.   

However, Vazquez-Flores is not applicable to initial rating 
claims, as in the instant case.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the 
RO/AMC.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the 
RO/AMC constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection

The veteran seeks service connection for chronic 
periodontitis, including as due to his service-connected 
diabetes mellitus, type II.  In his March 2005 claim, he 
reported treatment for the claimed disorder was in his 
service medical records.  He did not assert a dental injury 
in service.

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT). 
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Thus, with respect to the appellant's periods of United 
States Army Reserve service, service connection may only be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ADT, or injury 
incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 38 C.F.R. §§ 3.6, 3.303, 3.304.  
Service connection is not legally merited when the disability 
results from a disease process during IADT.  See, e.g., 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
the context of claims for secondary service connection, there 
must be medical evidence showing an etiologic relationship 
between the service-connected disability on the one hand and 
the condition said to be proximately due to the service-
connected disability on the other.  Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  Secondary service connection may also be 
warranted for a non- service-connected disability when that 
disability is aggravated by a service- connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, 
with regard to a claim for secondary service connection, the 
record must contain competent evidence that the secondary 
disability was caused by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla. Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b)

Under 38 U.S.C.A. § 1712 outpatient dental services and 
treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  Under the holding in Mays v. Brown, 5 
Vet. App. 302, 306 (1993), a claim for service connection is 
also considered a claim for VA outpatient dental treatment.

In the present case, the veteran has not alleged any dental 
trauma in service; simply that he experienced tooth 
extractions and gum disease.  Service medical records are not 
referable to complaints or diagnosis of, or treatment for, 
periodontitis.  When examined for separation in September 
1983, a dental abnormality was not noted.  

Service treatment records for the veteran's second period of 
active service include a clinical record evidently dated in 
March 2003 (writing indistinct), indicating that he was seen 
with complaints related to a painful wisdom tooth extraction 
three days earlier.  The record indicates that there was no 
evidence of infection.  On an April 2003 Pre-Deployment 
Health Record, the veteran checked no to having medical or 
dental problems and another April 2003 record indicates that 
he had no current complaints.  On a July 2004 post deployment 
health record, the veteran checked no to having any medical 
or dental problems that developed during his deployment.

Post service, VA medical records and examination reports, 
dated from August 2004 to September 2005, are associated with 
the claims files.  In September 2004, the veteran was seen in 
the VA outpatient dental clinic and was treated for 
unspecified dental caries after which his case was closed.  
In October 2004, he was diagnosed with chronic periodontitis 
and received dental treatment that included a complete oral 
examination with root planning and curettage in all four 
quadrants, after which, his case was closed.

In April 2005, the veteran underwent a VA dental examination.  
According to the examination report, the examiner noted that 
the veteran was diagnosed with diabetes mellitus during 
service.  The veteran subjectively complained of having gum 
problems and extractions in service.  Upon clinical 
examination, the VA examiner diagnosed local moderate 
periodontitis on the upper left posterior quadrant.  The VA 
examiner opined that the veteran's present oral condition was 
not directly or indirectly related to his diabetic condition. 

As the veteran does not have one of the dental disorders 
listed under 38 C.F.R. § 4.150, there is no basis for an 
award of compensation based on the veteran's claim of loss of 
teeth.  There is no evidence the veteran had maxillary dental 
loss due to trauma in service, nor was the veteran a prisoner 
of war.

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a dental disorder, for purposes of receiving 
VA outpatient treatment and services.  See 38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 17.161.  The classes of eligibility 
for dental treatment are set forth in 38 C.F.R. § 17.161.  
See 38 U.S.C. § 1712.  Only three of those classes are 
potentially applicable in this case, which are analyzed 
below.

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
veteran does not have a dental disability subject to 
compensable service connection, as set forth under 38 C.F.R. 
§ 4.150.  As such, the veteran does not satisfy Class I 
criteria. 38 C.F.R. § 17.161(a).

With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days. 
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the present case, the veteran has not been 
previously awarded service connection for purposes of 
receiving VA outpatient dental treatment.  Thus, he does not 
meet the Class II criteria.  38 C.F.R. § 17.161(b); see 38 
U.S.C.A. § 1712(a)(1)(B).

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
The veteran has not alleged that he suffered dental trauma in 
service, nor does the evidence indicate such.  As such, the 
veteran does not meet the Class II (a) criteria for service 
connection for a noncompensable dental condition which 
resulted from combat wounds or other service trauma.  38 
C.F.R. § 17.161(c); see 38 U.S.C.A. § 1712(a)(1)(B).

In sum, the record reflects that the veteran had a wisdom 
tooth extracted in March 2003, approximately one month after 
entering active service.  Based on the above, service 
connection for the wisdom tooth extraction in March 2003, is 
not warranted. See 38 C.F.R. § 3.381(d)(1).

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
chronic periodontitis.  The veteran's claim for periodontitis 
does not fall under the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150, and the veteran 
does not meet the requirements under 38 C.F.R. § 17.161 for 
service connection for the limited purpose of receiving VA 
treatment.  As such the claim is denied.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed periodontitis.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed periodontitis.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for periodontitis, 
including as due to his service-connected diabetes mellitus, 
type II.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
periodontitis, including as due to the veteran's service-
connected diabetes mellitus, type II, is not warranted.

III.	Increased Initial Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected diabetes mellitus and 
erectile dysfunction warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

The Board notes that this is a situation where the veteran 
has expressed continuous disagreement with the initial rating 
assignments.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (holding that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings). The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

A.	Rating Above 20 Percent for Diabetes Mellitus, Type 
II

The veteran maintains that his service-connected diabetes 
mellitus, type II, warrants an increased initial rating.  In 
the October 2008 written statement, his representative said 
that the veteran claimed that his diabetes mellitus affected 
all aspects of his life and daily activities, thus warranting 
an increased rating. 

1.	Factual Background

In April 2005, the veteran, who was 45 years old, underwent a 
VA general medical examination.  According to the examination 
report, the examiner reviewed the veteran's medical records.  
It was noted that the veteran gave a history of having 
noninsulin dependent diabetes mellitus since September 2004 
for which he took Metformin paroxetine.  Upon clinical 
examination, it was noted that the veteran was 5 feet 3 
inches tall and weighed 180 pounds.  His skin was normal.  An 
electrocardiogram reported sinus bradycardia, otherwise 
cardiovascular examination was normal.  There were normal 
neurological reflexes and coordination, and normal sensory 
examination findings.  Upon review of laboratory test 
results, the diagnoses included non-insulin dependent 
diabetes mellitus, treated with Metformin that was 
controlled, stable, and normal. 

According to an April 2005 VA diabetes examination report, 
the examiner reviewed the veteran's medical records that 
reflected the veteran's January 2001 National Guard Army 
Reserve examination with an elevated glucose level.  Records 
indicated he was seen in the VA outpatient clinic for 
diabetes mellitus and premature ejaculation.  The veteran 
gave a history of being diagnosed with diabetes approximately 
one year earlier, in September 2004, at the VA clinic during 
a routine laboratory test.  He was initially treated with a 
diabetic diet and exercise and the Metformin was prescribed 
in January 2005.  The veteran denied having ketoacidosis or 
hypoglycemic reactions.  He said he strictly followed his 
diabetic diet with no reported weight changes.  

The VA examiner noted that there was no evidence of 
restriction of daily living activities on account of the 
diabetes.  The examiner noted the veteran took oral 
hypoglycemic insulin, Metformin, twice a day.  He saw a 
diabetic care provider every three months and denied other 
symptoms such as anal pruritus or loss of strength.  The 
veteran had no visual complaints and it was noted that 
results of a January 2005 eye examination revealed no 
evidence of retinopathy.  No vascular or cardiac, or 
neurologic symtoms were currently reported.   

Objectively, the veteran weighed 181 pounds and was 5 feet 3 
inches tall.  His blood pressure was 150/82.  He was 
described as an obese male in no apparent distress.  
Neurologic examination was unremarkable and examination of 
the veteran's eyes and skin was essentially normal.  
Examination of the veteran's extremities, including his feet, 
revealed no edema or cyanosis with patent pulses, 
bilaterally.  Urinanalysis was without evidence of 
proteinuria.  A report of microalbumin was positive.  The 
diagnosis was diabetes mellitus, type 2, with 
microalbuminuria as an early manifestation of nephropathy.



2.	Legal Analysis

The veteran's service-connected diabetes mellitus is 
currently evaluated as 20 percent disabling under DC 7913.  
Pursuant to 38 C.F.R. § 4.119, DC 7913, a 20 percent rating 
may be assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating may be assigned for diabetes 
requiring insulin, restricted diet, and regulation of 
activities. Id.

Further, a 60 percent rating may be assigned for diabetes 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.  A 100 percent evaluation may be assigned for 
diabetes requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  NOTE (1): Evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code.  38 C.F.R. § 
4.119, DC 7913.

In order for a higher 40 percent rating to be warranted, the 
evidence would have to establish that the veteran's service-
connected diabetes mellitus requires insulin, restricted 
diet, and regulation of activities.  Although the record 
reflects that the veteran is required to take daily oral 
hypoglycemic medicaton, and is on a restricted diet, his 
daily activities are not limited as a result of his diabetes 
mellitus.  In summary, a 40 percent rating is not deemed 
warranted under DC 7913, as the higher rating is not more 
nearly approximated.  See Camacho v. Nicholson, 21 Vet. App. 
360, 365 (2007) (holding that medical evidence is required to 
show that occupational and recreational activities have been 
restricted, for purposes of Diagnostic Code 7913 providing a 
40 percent disability rating for diabetes when the diabetes 
requires insulin, restricted diet, and regulation of 
activities).  Nor was there any evidence of occurrences of 
ketoacidosis

Likewise, a higher 60 percent evaluation is not warranted.  
There is no objective medical evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations and he does not require visits twice a month 
to a diabetic care provider.

The record reflects that the veteran's diabetic 
complications, e.g., erectile dysfunction, are such that the 
RO assigned a separate disability evaluation.  The most 
recent VA examination findings are not referable to findings 
of peripheral neuropathy, diabetic retinopathy, 
cardiovascular problems, or a diabetic skin disorder to 
warrant a separate rating.

The Board acknowledges the veteran's complaints that his 
diabetes mellitus affects all aspects of his life.  However, 
in April 2005, the VA examiner noted that there was no 
evidence of restriction of daily living activities on accout 
of the veteran's diabetes mellitus.

Based upon the record before the Board, there is no objective 
evidence of any need for the veteran to restrict his 
activities.  In fact, in April 2005, the VA examiner reported 
no evidence of any restriction of activities due to the 
service-connected diabetes mellitus.  Thus, his complaints 
can justify no more than the currently assigned initial 
rating of 20 percent for diabetes mellitus.  38 C.F.R. § 
4.119, DC 7913.  Such a finding corresponds to the currently 
assigned 20 percent evaluation.

Thus, the competent and objective medical evidence 
preponderates against a finding that an initial rating in 
excess of 20 percent is warranted for the service-connected 
diabetes mellitus.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).




B.	Compensable Rating for Erectile Dysfunction

The veteran also seeks an initial compensable evaluation for 
his service-connected erectile dysfunction.  In October 2008, 
his representative indicated that the veteran claimed he was 
physically deformed because of his inability to naturally 
perform (sexually) and achieve an erection that was described 
as fundamental deformity.

According to a May 2005 VA genitourinary examination report, 
the veteran had diabetes mellitus since September 2004 and 
reported that at the same time, he developed premature 
ejaculation. He could sometimes have intercourse, but with 
Viagra, with which he had good effects.  The veteran had a 
good voiding pattern and denied having incontinence or 
recurrent urinary tract infections.  His medications included 
aspirin, Metformin, and Viagra.  He reported that he 
experienced premature ejaculation with occasional ability to 
penetrate, but usually used Viagra.  On examination, the 
veteran's penis was reported as normal with no deformities.  
The diagnosis was premature ejaculation likely related to 
diabetes mellitus with both conditions diagnosed at the same 
time.  The VA examiner commented that he consulted with other 
urologists and an internist who indicated that both 
conditions can occur simultaneously.

The veteran's service-connected erectile dysfunction is 
currently assigned a noncompensable disability evaluation 
under DC 7522.

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27 (2008).  As such, the 
veteran' service-connected disability erectile dysfunction is 
rated under DC 7522, that provides for a 20 percent rating 
for deformity of the penis with loss of erectile power.  
38 C.F.R. § 4.115b, DC 7522.  Additionally, that DC provides 
that entitlement to special monthly compensation under 38 
C.F.R. § 3.350 should be considered.

Upon review of the probative and competent medical evidence 
of record, the Board is of the opinion that the veteran is 
not entitled to an initial compensable rating for his 
service-connected erectile dysfunction.  His disability is 
manifested by impotency without visible deformity of the 
penis.  In recognition of the veteran's erectile dysfunction, 
in the June 2005 rating decision, the RO awarded special 
monthly compensation to him based on loss of use of a 
creative organ and effective from January 2005.

During his May 2005 VA examination, the veteran reported 
that, due to his diabetes mellitus, he was unable to achieve 
an erection.  However, the record, to include VA treatment 
records, is void of any objective medical evidence of penile 
deformity.  As such, the veteran is not entitled to an 
initial compensable rating under DC 7522.

The Board is sympathetic with the veteran's concerns that his 
inability to naturally perform sexually and achieve an 
erection may be considered a fundamental deformity.  
Nevertheless, the preponderance of the objective medical 
evidence is against his claim for an initial compensable 
rating for erectile dysfunction.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

C.  Both Disabilities

Furthermore, at no point does the record present evidence 
sufficient to invoke the procedures for the assignment of any 
higher evaluation on an extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board notes 
that the diabetes mellitus and erectile dysfunction 
disabilities are not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 20 and 
percent and noncompensable ratings assigned, respectively, 
herein) when all the evidence of record is considered for the 
period in question.  There also is no objective evidence that 
the disabilities warrant frequent periods of hospitalization, 
or otherwise renders impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1); see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Finally, in view of the holding in Fenderson, the Board has 
considered whether the veteran is entitled to a "staged" 
rating for his service-connected diabetes mellitus and 
erectile dysfunction, as the Court indicated can be done in 
this type of case. Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection have the disabilities on appeal been more 
disabling than as currently rated under the present decision 
of the Board.


ORDER

Service connection for a dental disorder (chronic 
periodontitis, including as due to the veteran's service-
connected diabetes mellitus, type II), is denied.

An initial rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.

An initial compensable rating for erectile dysfunction as due 
to the veteran's service-connected diabetes mellitus, type 
II, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


`


 Department of Veterans Affairs


